Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments

Claims 2, 9 and 16 have been canceled; currently claims 1, 3-8, 10-15 and 17-21 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

In view of Applicant’s amendment, the objection to the claims has been withdrawn.

Applicant’s cancellation has rendered moot the 35 U.S.C. 112(d) rejection of
claim 16.

In view of Applicant’s amendment, the 35 U.S.C. 112(a) rejection of
claims 1, 3-8 and 10-21 has been withdrawn.  However, a new rejection has been made.

Applicant’s argument in the paragraph straddling pages 8-9 of the 10/19/2021-filed amendment merely alleges that “the cited references, alone or in combination, neither disclose (nor even suggest)” amended claim 1 without explaining why the claim limitations (with the possible exception of the new ones) do not read on the applied teachings.  Therefore the argument (actually, allegation only), with the possible exception when it comes to the new limitations, is not persuasive.  Regarding the new limitations, they are addressed in the updated rejections below.

Claim Objections

Claims 10 and 17 are objected to because they should have depended on claims 8 and 15, respectively.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  (Note: the new matter was first introduced in the amendment filed 2/18/2021 but has not caught the attention of the examiner until now.)

Claim 1 (and similarly claim 8 and 15) recites “wherein the indicator of an object of interest to be tracked comprises first graphics data constituting a feature representation of the object of interest extracted from a bounding box generated by a user input and presented on a graphical user interface” while the claim as originally filed on 3/27/2019 recites “receive an indicator of an object of interest in a first frame to be tracked through multiple frames in the input video” and the closest disclosure in the instant specification is found in paragraph 150 of the published application, which recite (1) “[a]t operation 1620 the background estimator(s) 1522 receive a selected object to be tracked. Referring to FIG. 17, in some examples a user may apply a bounding box in a graphical user interface to select a subset of an image in a first frame which comprises an object to tracked in the image sequence”  and (2) “The graphics data representing the contents of the bounding box may be extracted from frame data…The graphics data for the object may be stored in memory in an array. In the example depicted in FIG. 17 the graphics data is stored in a three-dimensional array which measures 127x127x3.”  for examination purpose the limitation “wherein the indicator of an object of interest to be tracked comprises first graphics data constituting a feature representation of the object of interest extracted from a bounding box generated by a user input and presented on a graphical user interface” will be interpreted to mean “wherein the indicator of an object of interest to be tracked comprises a bounding box generated by a user input and presented on a graphical user interface and first graphics data representing the contents of the bounding box is extracted,” per paragraph 150 and reference numeral 1710 of Fig. 17.)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 8, 10-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Thermal infrared object tracking via Siamese convolutional neural networks,” IEEE International Conference on Security, Pattern Analysis, and Cybernetics,15-17 Dec. 2017), Goswami et al. (“Exploring GPGPU workloads: Characterization methodology, analysis and microarchitecture evaluation implications,” IEEE International Symposium on Workload Characterization, Date of Conference: 2-4 Dec. 2010) and Dodballapur et al. (US 2017/0171499).

Regarding claim 1 (and similarly claims 8 and 15), Liu discloses:
receive an input video;
receive an indicator of an object of interest in a first frame in an image sequence selected from the one or more sequences, the object of interest to be tracked through multiple frames in the selected image sequence;
apply the convolutional neural network to track the object of interest through the multiple frames in the selected image sequence
[Fig. 1 (Siamese CNN); Sect. II, last paragraph (“…As shown in Fig. 1, we just need to input a target and a search region, the Siamese network will return a response map which measures the similarity of the candidates and the target. Then, we choose the corresponding candidate with the maximal response score value as the final tracked target, and then maps the coordinates into the original frame to locate the position of the target”); Sect. III.C, 1st paragraph (“…Given the cropped target xt=1 at first frame and a lager search region zt at the t frame. The tracked target at t frame can be calculated by the following formulation…where zt,i…is the i-th candidate in the search region zi”).  See equation 7 for the formulation.  Note that Dodballapur discloses a moving foreground object (an object of interest) and its corresponding image sequence.  Note further that the target (i.e., object of interest) of Liu is inputted, i.e., indicated]
wherein the indicator of an object of interest to be tracked comprises first graphics data constituting a feature representation of the object of interest extracted from a bounding box generated by a user input and presented on a graphical user interface
[Sect. II, last paragraph (“…As shown in Fig. 1, we just need to input a target and a search region”); Sect. III.B, 1st paragraph (“…As shown in Fig. 1, the proposed Siamese network need a target and a search region as the inputs…choose a target and a search region within T frames apart…the bounding box size of the target is (w,h)…”); Sect. III.C (Tracking Interface), 1st paragraph (“…Given the t=1 at first frame”).  Note that the cropped target xt=1 is the content of the bounding box.  It is further processed by the convolutional layers 1-1 to 5-3 to extract features. Note further that while not expressly disclosed, Official Notice is taken that the use of a GUI was well known prior to the effective filing date of the claimed invention.  For example, see Figs. 1A (150), 8 (820), paragraphs 56 (“…bounding box 150 is chosen by a user ”), 96 (“…This initial bounding box bS may be manually chosen by a user…using…mouse 1003 to select the top left and bottom right of the bounding box area of the frame as reproduced via a GUI on the display 1014”) of Shellshear (US 2015/0178568)]

Liu does not expressly disclose the following, which are taught by Goswami and  Dodballapur:
a general-purpose graphics processing device, comprising:
an instruction cache to receive a stream of instructions;
an instruction unit to execute the stream of instructions;
a general-purpose graphics processing compute block comprising a plurality of processing resources;
a shared cache memory communicatively coupled to the plurality of processing resources;
a processor; 
[Goswami: Fig. 1 (“Fig.1 and the 1st paragraph of Section II (“Fig. 1 shows the general-purpose GPU microarchitecture where unified shader cores work as in-order multi-core streaming processor [19]. In each streaming multiprocessor 
convert the input video to one or more image sequences based at least in part on an analysis of a motion of one or more objects in the input video;
[Dodballapur: Fig. 3 (refs. 302, 303) and paragraph 73 (“…at step 303…The video frames are selected based on a determination of the motion of the foreground object within the video sequence”)]



Regarding claim 3 (and similarly claims 10 and 17), the combined invention of Liu, Goswami and Dodballapur further discloses:
store the first graphics data in a three-dimensional array in a memory
[Liu: Fig. 1.  Note that both the target and the search region are a three-dimensional array.
Dodballapur: Fig. 1 (ref. 106) and paragraph 12 (“…The system includes a memory for storing data and a computer program”)]

Regarding claim 4 (and similarly claims 11 and 18), the combined invention of Liu, Goswami and Dodballapur further discloses:
provide the first graphics data from the bounding box to a first input node of a Siamese network;
provide second graphics data constituting a feature representation of the content extracted from a search region from a subsequent frame to a second input node of the Siamese network;
wherein the Siamese network generates a grid of similarity scores between the first graphics data and the second graphics data, wherein a high similarity score indicates that the object of interest in the bounding box is present in the search region
[Liu: Fig. 1 and Sect. II, last paragraph (“…As shown in Fig. 1, we just need to input a target and a search region, the Siamese network will return a response map which measures the similarity of the candidates and the target. Then, we choose the corresponding candidate with the maximal response score value as the final tracked target, and then maps the coordinates into the original frame to locate the position of the target”); Section III.C (“…Given the cropped target xt=1 at first frame and a lager search region zt at the t frame.  The tracked target at t frame can be calculated by the following formulation…(7) where zt,i                         
                            ∈
                        
                     zt is the i-th candidate in the search region zt”).  Note that the target (e.g. xt=1), a corresponding candidate (e.g., zt,i) of the target in the search region (e.g., zt) and the Response Map of Fig. 1 are the first graphics data, the second graphics data and the grid, respectively]

Regarding claim 5 (and similarly claims 12 and 19), the combined invention of Liu, Goswami and Dodballapur further discloses:
use the grid of similarity scores generated by the Siamese network to track the object of interest in one or more frames subsequent to the first frame of the selected image sequence
st paragraph (“…Given the cropped target xt=1 at first frame and a lager search region zt at the t frame. The tracked target at t frame can be calculated by the following formulation…where zt,i…is the i-th candidate in the search region zi”).  See equation 7 for the formulation”)]

>>><<<
Claims 6, 7, 13, 14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Thermal infrared object tracking via Siamese convolutional neural networks,” IEEE International Conference on Security, Pattern Analysis, and Cybernetics,15-17 Dec. 2017), Goswami et al. (“Exploring GPGPU workloads: Characterization methodology, analysis and microarchitecture evaluation implications,” IEEE International Symposium on Workload Characterization, Date of Conference: 2-4 Dec. 2010) and Dodballapur et al. (US 2017/0171499) as applied to claims 1, 3-5, 8, 10-13, 15 and 17-19 above, and further in view of Sobral et al. (“A comprehensive review of background subtraction algorithms evaluated with synthetic and real videos,” Computer Vision and Image Understanding, vol. 122, pp. 4-21, 2014).

Regarding claim 6 (and similarly claims 13 and 20), the combined invention of Liu, Goswami and Dodballapur discloses all limitations of its parent claim 5 and additionally the following:
use the grid of similarity scores to assign pixel data in one or more frames in the selected image sequence as background content;
Liu: Fig. 1 and Sect. II, the last paragraph (“…As shown in Fig. 1, we just need to input a target and a search region, the Siamese network will return a response map which measures the similarity of the candidates and the target. Then, we choose the corresponding candidate with the maximal response score value as the final tracked target, and then maps the coordinates into the original frame to locate the position of the target”).  Note that once the target is located, so is the background]

The combined invention does not expressly the following, which is taught by Sobral:
compute a weighted approximation of the background content of the one or more frames in the selected image sequence
[Sect. 2.1, especially equations 1 and 2]

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Sobral by computing a weighted approximation of the background.  The reasons for doing so at least would have been for the adaptive maintenance of the background model while changes occur in the scene, as Sobral indicates in lines 2-4 beneath equation 2.

Regarding claim 7 (and similarly claims 14 and 20), the combined invention further discloses:
subtract the weighted approximation of the background content from one or more frames in the selected image sequence to generate a rotoscoped object
[Sobral: the first 4 lines of the last paragraph in the left column on page 6 (“After building the background model, the next step is the foreground detection. The first and most common way is to compute the absolute difference between the current frame and the background model”).  Note that the absolute difference is considered a rotoscoped object]

Conclusion and Contact Information

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        November 26, 2021